Title: To Benjamin Franklin from Jan Ingenhousz: Dedication, 1 November 1783
From: Ingenhousz, Jan
To: Franklin, Benjamin


          
            Vienne en Autriche, ce 1re de novembre 1783.
          
          
            A SON EXCELLENCEMONSIEURBENJAMIN FRANKLIN,
            Ministre Plénipotentiaire des Etats-Unis de l’Amérique auprès de la Cour de France, Membre de l’Académie royale des Sciences de Paris, de la Société royale de Londres, &c. &c. Président de la Société Philosophique de Philadelphie, &c.
            
              
                Monsieur,
              
              En faisant paroître cet Ouvrage sous vos auspices, je m’honore de votre amitié & de votre correspondance devant le public, qui connoît vos grands talens & vos succès dans les sciences physiques, & a conçu les plus hautes idées de votre caractère moral.
              Agréez, je vous prie, Monsieur, cette preuve de la vénération singulière que je vous porte, & des sentimens d’une estime distinguée, qui me sont communs avec vos compatriotes, que vous avez si bien servi; avec les physiciens, qui vous doivent des idées, des expériences & des découvertes importantes, par lesquelles les bornes de leur science sont reculées; & j’ose dire avec la génération présente que vous illustrez. Je desire que le public voie dans cet hommage, la reconnoissance dont je suis pénétré, pour l’intérêt que vous ne cessez, depuis près de vingt ans, de prendre à mes travaux physiques, les conseils dont vous m’avez aidé dans mes recherches, & l’affection particulière que vous m’avez toujours portée, & qui vous a fait dire que vous trouviez de la satisfaction à être connu comme l’ami de l’Auteur.
              Je suis, avec la plus grande estime, de Votre Excellence, Le très-humble & très-obéissant serviteur & ami,
              
                Jean Ingen-Housz
              
            
          
        